                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 NORMA J. COLEMAN,

                           Plaintiff,
                                                            Case No. 19-CV-801-JPS
 v.

 EAGLE ENTERPRISES, LTD.,
                                                                         ORDER
                           Defendant.


1.      BACKGROUND

        Norma J. Coleman (“Plaintiff”) brought this action against her

former employer, Eagle Enterprises, Ltd. (“Defendant”). Now before the

Court is Plaintiff’s motion for leave to amend her complaint for a second

time (Docket #18) and Defendant’s motion for summary judgment (Docket

#21).

2.      AMENDED COMPLAINT

        When Plaintiff filed her original complaint against Defendant in May

of 2019, only Attorney Walter Stern (“Stern”) represented Plaintiff. (Docket

#1). On August 8, 2019, this Court set a dispositive motion deadline of

January 21, 2020. (Docket #12). On August 21, 2019, in accordance with the

parties’ joint rule 26(f) plan, (Docket #10), Plaintiff submitted an amended

complaint, (Docket #13), to which Defendant filed an answer, (Docket #14).

        Approximately four months later, the parties filed a stipulation of

dismissal, with prejudice, as to Plaintiff’s Title VII constructive discharge

claim. (Docket #15).1 In addition to Attorney Stern, this stipulation was



        1   The Court will adopt this stipulation. (Docket #15).



 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 1 of 21 Document 41
signed by Attorneys Paul Strouse (‘Strouse”) and Thomas Napierala

(“Napierala”) on Plaintiff’s behalf. (Id. at 4). Although Attorneys Strouse

and Napierala did not formally appear in this case until January 21, 2020,

e-mail correspondence suggests that they were involved in this case as early

as November 30, 2019. (Docket #30-1 at 2). On the same day that Attorneys

Strouse and Napierala appeared on Plaintiff’s behalf, Plaintiff filed an

unopposed motion for an extension of the dispositive motion deadline.

(Docket #17). The Court granted this motion, giving Plaintiff until January

24, 2020 to file a dispositive motion. However, instead of filing a dispositive

motion, Plaintiff filed a motion for leave to file an amended complaint and

a second amended complaint on January 23, 2020. (Docket #18, #19).

Defendant timely filed its dispositive motion and subsequently submitted

a brief in opposition to Plaintiff’s motion to amend her complaint. (Docket

#21, #29).

       Notably, Plaintiff’s very short “eleventh hour” motion for leave to

amend her complaint was not accompanied by a brief. (Docket #18). In her

motion, Plaintiff avers that, at a time set by the Court, Attorney Strouse will

provide an affidavit in conjunction with Plaintiff’s motion for leave to

amend. (Id. at 1). In support of her request, Plaintiff asserts that “Attorneys

Strouse and Napierala have been retained recently by Attorney Walter

Stern to appear for the Plaintiff, Norma Coleman.” (Id.) Plaintiff then

suggests that an amendment to the complaint is necessary due to the

parties’ stipulation of dismissal of Plaintiff’s constructive discharge claim.

(Id.) Plaintiff further avers that this amended complaint will not prejudice

Defendant because it neither adds nor removes parties, and will “more

clearly reflect[] the remaining causes of action following the stipulation of

the parties.” (Id.)


                           Page 2 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 2 of 21 Document 41
       The Court should give leave to amend a complaint “freely . . . when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Courts favor granting leave to

amend, but they act within their discretion to deny such leave when there

is a substantial reason to do so. Select Creations, Inc., v. Paliafito Am., Inc., 830

F. Supp. 1213, 1216 (E.D. Wis. 1993). This includes undue delay, bad faith,

dilatory motive on the part of the movant, repeated failure to cure

deficiencies in prior amendments, undue prejudice to the opposing party

by virtue of allowance of the amendment, or futility of the amendment.

Foman v. Davis, 371 U.S. 178, 182 (1962); Campania Mgmt. Co. v. Rooks, Pitts

& Poust, 290 F.3d 843, 849 (7th Cir. 2002).

       The Court must deny Plaintiff’s motion. First, Plaintiff filed this

motion on the eve of the dispositive motion deadline. Plaintiff argues that

the appearance of her new counsel warrants the Court granting her leave

to amend. However, Attorneys Napierala and Strouse were involved in this

case months before Plaintiff filed this motion. See (Docket #30-1 at 2).

Presumably, they became acquainted with Plaintiff’s amended complaint

at that time. If they had any concerns about that complaint, they should

have promptly filed a motion for leave to amend.

       Similarly, Plaintiff’s argument that the parties’ stipulation of

dismissal of Plaintiff’s constructive discharge claim warrants an

amendment of the complaint is unpersuasive. This stipulation was filed on

January 15, 2020, a little over a week before Plaintiff filed her motion to

amend. Further, it appears that the parties were in agreement regarding this

stipulation nearly a month before they filed it. See (Docket #30-2 at 1).

Plaintiff could have sought this amendment long before the dispositive

motion deadline; Plaintiff’s present motion is untimely and strongly

suggests that her counsel had a dilatory motive.


                           Page 3 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 3 of 21 Document 41
       The Court also finds that permitting Plaintiff’s amendment would

be futile. “A court may determine that a proposed amendment is futile if it

sets forth facts or legal theories that are redundant or immaterial . . . .”

Campania, 290 F.3d at 850 (citation omitted). The parties are in agreement

that Plaintiff’s constructive discharge claim has been dismissed from this

action. Thus, the Court does not see the necessity in permitting a last-

minute amendment if its only purpose is to remove those claims from the

operative complaint. In other words, in light of the parties’ stipulation, the

Court deems the proposed amendment immaterial. Further, Plaintiff’s

second amended complaint does not add any new claims, but instead

makes additional references to Plaintiff’s “hostile work environment

claim.”2 The Court finds such references superfluous and redundant;

Plaintiff is not bringing a new “hostile work environment” claim in her

proposed amended complaint, as she already alleged the same in the

operative complaint.

       Lastly, even if Plaintiff was interjecting a new “hostile work

environment claim” the Court would still deny her motion. Allowing

Plaintiff to bring a new complaint on the eve of the dispositive motion

deadline, without sufficient justification, would unduly prejudice

Defendant. See id. at 849 (“A trial court may deny leave to amend when the

amendment would cause the opposing party to bear additional discovery

costs litigating a new issue . . . .”). Based on the foregoing, the Court denies

Plaintiff’s motion for leave to amend (Docket #18). Thus, Plaintiff’s first

amended complaint (Docket #13) remains the operative complaint. The



       2Notably, Plaintiff fails to defend her hostile work environment claim in
her response brief, and therefore waives it. See Section 5.1, infra.


                           Page 4 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 4 of 21 Document 41
Court will now turn to Defendant’s motion for summary judgment. (Docket

#21).

3.       SUMMARY JUDGMENT

         3.1   Standard of Review

         Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). “The court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs ‘that [the

court] leave[s] those tasks to factfinders.’” H–D U.S.A., LLC v. SunFrog, LLC,

311 F. Supp. 3d 1000, 1010 (E.D. Wis. 2018) (quoting Berry v. Chi. Transit

Auth., 618 F.3d 688, 691 (7th Cir. 2010)). While the party opposing summary

judgment “need not match the movant witness for witness, nor persuade

the court that her case is convincing, she need only come forward with

appropriate evidence demonstrating that there is a pending dispute of

material fact.” Waldridge v. Am. Hoeschst Corp., 24 F.3d 918, 921 (7th Cir.

1994).




                           Page 5 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 5 of 21 Document 41
       3.2    Relevant Facts

              3.2.1   Civil Local Rule 56(b)(2)

       The following factual overview presents the parties’ evidence in a

light most favorable to Plaintiff. However, the Court notes that due to the

inadequacies of “Plaintiff’s Responses to Defendant’s Proposed Findings of

Fact and Plaintiff’s Proposed Findings of Fact,” (Docket #33), the facts in

this case are largely undisputed.

       This district’s local rules make clear that a party who opposes a

motion for summary judgment must file “a concise response to the moving

party’s statement of facts that must contain[] . . . in the case of any

disagreement, specific references to the affidavits, declarations, parts of the

record, and other supporting materials relied upon[.]” Civ. L. R.

56(b)(2)(B)(i) (emphasis added). The opposing party must also include “a

statement . . . of any additional facts that require the denial of summary

judgment, including references to the affidavits, declarations, parts of the

record, and other supporting materials relied upon to support the facts

described in that paragraph.” Civ. L. R. 56(b)(2)(B)(ii).

       “Plaintiff’s Response to Defendant’s Proposed Findings of Fact and

Plaintiff’s Proposed Findings of Fact,” (Docket #33) violates the

aforementioned local rule in a variety of ways. For example, in some

instances, Plaintiff’s response to a proposed fact is a mere “Disputed,” or

“Disputed by Plaintiff,” without any discussion or citation to the record.

See, e.g., (id. at ¶19, ¶50). In other instances, Plaintiff provides an

explanation as to why she disputes a fact but does not cite to anything in the

record for support. See, e.g., (id. at ¶29). Plaintiff also has a tendency to

provide an explanation and a citation to the record, however, both the

explanation and the citation are unrelated to Defendant’s proposed fact. See,


                           Page 6 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 6 of 21 Document 41
e.g., (id. at ¶61, ¶120). Plaintiff also responds to a proposed finding of fact

with an explanation and a citation to the record, but the citation to the

record does not support her response. See, e.g., (id. at ¶24). Lastly, in

violation of Civil Local Rule 56(b)(2)(B)(ii), Plaintiff submits her own

statement of additional facts without any citations to her affidavit or any

other parts of the record.

       The Court is “entitled to enforce the[se] local rule[s],” and thus, may

accept as true all material facts submitted by the moving party and not

properly contested by Plaintiff. Schneiker v. Fortis Ins. Co., 200 F.3d 1055,

1057 (7th Cir. 2000); see also Havey v. Tenneco, Inc., No. 98 C 7137, 2000 WL

198445, *3 (N.D. Ill. Feb. 11, 2000) (“Expressing disagreement with a fact

contained in the movant’s [] statement without providing a citation to

materials supporting that dispute is also a basis for deeming the movant’s

factual assertions to be true.”). Further, this Court is justified in refusing to

“take into account any facts proposed” by Plaintiff “that are unsupported

by references to materials in the record.” Schneiker, 200 F.3d at 1057. This

Court will, however, include those facts—albeit few—that were properly

presented by Plaintiff and supported by the record.

               3.2.2   Facts3

       Defendant provides commercial cleaning services throughout

Milwaukee County. Plaintiff, an African American, was employed by

Defendant from October 2014 through early 2019. Specifically, Plaintiff was

assigned to clean the Alverno Early Learning Center (the “Center”) at

Alverno College during the aforementioned time period.


       The majority of facts as stated herein are from “Defendant’s Proposed
       3

Findings of Fact,” (Docket #24). To the extent this Order refers to any facts or other
documents in the record, the Court provides a citation.


                           Page 7 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 7 of 21 Document 41
       In 2014, Plaintiff acknowledged receipt of Defendant’s “Employee

Handbook” and, in 2017, she acknowledged that she received an updated

version of the same. (Docket #28-1, #28-2). Defendant’s handbook contains

a “Dress Code Policy,” which prohibits employees from wearing, among

other things, shorts, skirts, or headgear (other than a company hat). (Docket

#28–3). However, the handbook states that the “Dress Code may vary based

on location.” (Id.) According to Defendant’s Human Resources Manager,

Kendra Krause (“Krause”), shorts and skirts are prohibited to prevent

employees from suffering chemical splashes or burns. (Docket #28 at 2).

       From the beginning of her employment up until May 31, 2018,

Plaintiff complied with this policy without objection. On that date,

Defendant’s Area Manager, Bruce Smith (“Smith”), and its Operations

Manager, Deena Jamison (“Jamison”), approached Plaintiff because she

was wearing a skirt. They informed her that she was in violation of the dress

code, which was in place for employees’ safety. Plaintiff said that she was

given permission to wear both a skirt and head wrap, although Plaintiff

refused to disclose who had given her such permission. Plaintiff also

informed Jamison that her religion, the Judah Church, wanted her to wear

a skirt. Afterwards, Jamison sent information about her conversation with

Plaintiff to Krause. Jamison did not issue Plaintiff a written warning

regarding the violation.

       On or about June 1, 2018, Plaintiff asked Krause if she could wear a

skirt and headwrap to work. Krause informed Plaintiff that she would look

into it and also offered her the opportunity to transfer to a different location

where Plaintiff would be permitted to wear a skirt. Plaintiff does not

dispute that she refused this offer. Krause asked Plaintiff to abide by

Defendant’s dress code while Krause investigated Plaintiff’s request.


                           Page 8 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 8 of 21 Document 41
During this conversation, Plaintiff also told Krause that Defendant’s

President and Owner, Amy Gottheardt-Muench (“Gottheardt-Muench”),

had previously given an employee who worked at the Center permission

to wear a skirt at work. Plaintiff stated that she learned of this via a written

note from the former employee. During the course of litigation, Defendant

learned the name of this former employee was Margarita Mercado

(“Mercado”). The parties dispute whether Mercado requested, and whether

Defendant granted her, a religious accommodation.

       On June 7, 2018, Plaintiff advised Defendant that she could not work.

Plaintiff explained that she no longer had the proper uniform as she threw

all of her pants away. Thus, Plaintiff did not work on June 7 and 8.

Notwithstanding the unexcused nature of Plaintiff’s absences, Defendant

did not discipline her. Shortly thereafter, Krause sent Plaintiff a Religious

Accommodation Employee Request Form (“Accommodation Form”).

Meanwhile, Gottheardt-Muench contacted Defendant’s customer contact at

Alverno College, Theresa Enk (“Enk”), to request permission for Plaintiff

be able to wear a skirt at work. Enk denied this request, explaining that it

was also Alverno College’s policy that cleaning staff wear pants to prevent

chemical injuries. However, after Gottheardt-Muench reached out to Enk a

second time regarding Plaintiff’s request, they determined that they could

accommodate Plaintiff by allowing her to wear a skirt at work provided

that she covered her legs.

       Plaintiff returned a completed Accommodation Form to Krause, via

fax, on June 15, 2020. (Docket #28-5). In addition to her request for an

accommodation from Defendant’s dress code, she also requested to “Work

Monday [through] Thursday” and that she be off of work on Fridays so that

she could practice the Sabbath of the Judah Church (sundown Friday until


                           Page 9 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 9 of 21 Document 41
sundown on Saturday). (Id. at 1; Docket #32 at 2).4 She also included a note,

dated June 14, 2018, from her Church Elder that explained the basis for

Plaintiff’s request that she refrain from wearing pants. It is undisputed that

Plaintiff had already provided the note from her Church Elder to

Defendant. (Docket #28-2 at 5). Shortly thereafter, Krause and Gottheardt-

Muench reviewed Plaintiff’s completed form. Gottheardt-Muench asked

Enk if Plaintiff could come to the Center on the weekend as opposed to

Friday nights. Enk said that Alverno College could not accommodate this

request, as it was unacceptable for diapers and food waste to sit out. Enk

explained that this accommodation could cause fruit flies, rodents, and an

odor. Lastly, Enk stated that the Center would not allow Plaintiff to work

on Saturdays or Sundays because the Alverno College security team did not

“round” on the weekend, as the facility was locked down. In order to grant

Plaintiff’s request Alverno College would have to modify the schedule and

routes of its security detail.

       While Defendant maintains a “float pool” of employees who can be

called in to cover unexpected or requested absences, Defendant contends



       4It is undisputed that Plaintiff sent Defendant a completed
Accommodation Form on June 15, 2018, in which she requested time off to observe
the Judah Church’s Sabbath. However, in Plaintiff’s Affidavit she states that on
May 22, 2018, Defendant did not provide her with a reasonable accommodation
for her Sabbath because Krause only offered Plaintiff the option to transfer to a
location with reduced pay or work hours. (Docket #32 at 2). However, in her reply
declaration, Krause asserts that Plaintiff asked for a raise on two occasions prior
to the date that Krause learned that Plaintiff was seeking a religious
accommodation, May 31, 2018. (Docket #37 at 1–2). Thus, Krause avers that any
remarks to Plaintiff about pay or hours, including Krause’s statement to Plaintiff
before May 31, 2018 that Defendant did not have any available assignments with
comparable pay or hours to the Center, were unrelated to Plaintiff’s desire for a
religious accommodation. (Id.)



                           Page 10 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 10 of 21 Document 41
that this “float pool” is not intended to be used to cover long-term absences

or permanent schedule changes. Typically, when an employee cannot work

at a location long-term, it is Defendant’s practice to offer that employee a

transfer to another location. Although Plaintiff does not dispute these facts,

she argues that Defendant had “at least 15 other workers who could have

simply taken the garbage out . . . and any cleaning could have been

completed by [her] on a Saturday evening.” (Docket #32 at 3). She also

argues that Defendant, being a large company, could have easily changed

her schedule to work at the Center without decreasing her income and

hours. (Id.)

       Plaintiff does not dispute that Krause returned an “Employer

Review of Religious Accommodation Request” form to Plaintiff. (Docket

#28-6). The top of this form explains that Defendant “can place [Plaintiff] at

another account/building that does not require working on Friday.” (Id.) It

also indicated that Plaintiff’s request presented sanitation issues and an

undue hardship.

       Approximately one month later, on July 19, 2018, Gottheardt-

Muench alleges that she wrote Plaintiff a hand-written note, which

provided a list of possible transfer options to Plaintiff in the event she

wanted to transfer from the Center. (Docket #25-5). The options Gottheardt-

Muench proposed in her letter offered a higher hourly rate than Plaintiff’s

current rate and either more or comparable work hours. (Id. at 2). Plaintiff

avers that she never received this letter, either in hardcopy or e-mail form.

(Docket #32 at 2). Thereafter, Plaintiff did not contact Gottheardt-Muench

about transferring locations.

       In early July 2018, Plaintiff told her supervisor, Smith, that she

believed a co-worker, Nikita Freeman (“Freeman”) had bumped into her


                          Page 11 of 21
Case 2:19-cv-00801-JPS Filed 09/23/20 Page 11 of 21 Document 41
intentionally. In response to these allegations, Krause interviewed Freeman

and another co-worker. Ultimately, Krause believed that this incident

between Freeman and Plaintiff was unintentional. Krause also believed that

neither Freeman nor any of Plaintiff’s other co-workers at the Center had

any knowledge of Plaintiff’s religious beliefs or previous accommodation

requests. Plaintiff alleged that Freeman bumped into her again on July 12.

Instead of informing any of Defendant’s employees, Plaintiff filled out an

incident report to the head of security at Alverno College. (Docket #28-11).

Upon learning of this incident, Gottheardt-Muench and Krause called

Plaintiff. Notably, during this call Plaintiff did not allege that this incident

was based on her prior request for leave, her religion, or her race.

Gottheardt-Muench and Krause put Plaintiff on three days of paid leave

while they gathered information. Plaintiff understood that this suspension

was not disciplinary in nature.

       Both Krause and Gottheardt-Muench interviewed other Eagle

employees about this incident. After reviewing the information from the

interviews, Krause concluded that this second bumping incident was also

unintentional. However, per Krause’s suggestion, Jamison and Smith met

with Freeman to review Defendant’s Equal Employment Opportunity

(“EEO”) and Anti-harassment policies. During this meeting, Freeman

stated that she did not know about Plaintiff’s religious request but did

know that Plaintiff was permitted to wear a dress and apron. (Docket #26-

2). Similarly, Gottheardt-Muench and Krause had a phone call with Plaintiff

in order to discuss the aforementioned policies with her. Krause and

Gottheardt-Muench signed a letter documenting that this conversation took

place. (Docket #31-2). Further, they made arrangements to limit Plaintiff’s




                          Page 12 of 21
Case 2:19-cv-00801-JPS Filed 09/23/20 Page 12 of 21 Document 41
contact with Freeman. Plaintiff thanked Gottheardt-Muench and told

Gottheardt-Muench that Plaintiff was happy with the outcome.

      In addition to her run-ins with Freeman, Plaintiff alleged that

“suspicious activities began occurring” soon after she requested an

accommodation. (Docket #32 at 2). For example, she told Gottheardt-

Muench and Krause that she felt that Smith had conducted a recent

inspection of Plaintiff’s work location as a result of her accommodation

request. Gottheardt-Muench informed Plaintiff that Smith, as a manager,

was required to conduct inspections. She explained that inspections were

not intended to be disciplinary but were meant to provide direction for how

to best perform one’s job. Gottheardt-Muench also added that it was

possible that Smith was not doing the inspections as frequently as he should

have been and that they had recently corrected that issue. Krause indicated

that while Smith had failed to inspect Plaintiff’s area for quite some time,

he had been inspecting the work of other employees placed at Alverno

College. Defendant gave him a verbal warning and directed him to

complete his inspections monthly for all employees. No one disciplined

Plaintiff as a result of Smith’s inspection, nor did she lose pay or work

hours. Additionally, later in July, Defendant’s Vice President, Theresa

Olsen (“Olsen”) and Jamison met with Smith to review both the EEO and

Anti-harassment policy.

      Lastly, Plaintiff also states in her affidavit that her cleaning supplies

went missing and that the equipment she was provided was filthy and

inferior after she requested her accommodation. On her July 6, 2018 call

with Gottheardt-Muench and Krause, Plaintiff expressed concern that her

access to the supply closet at the Center had been restricted. Notably,

Gottheardt-Muench does not recall Plaintiff claiming that she had been


                          Page 13 of 21
Case 2:19-cv-00801-JPS Filed 09/23/20 Page 13 of 21 Document 41
provided with inferior or defective equipment. In response to Plaintiff’s

claims of restricted access, both Krause and Gottheardt-Muench explained

that practices at the Center regarding access to supplies had changed and

any limited access to supplies was unintentional. Gottheardt-Muench also

offered for Plaintiff to report to a different supervisor, Mr. Searcy.

       Gottheardt-Muench documented some of her conversations with

Plaintiff in a July 10, 2018 letter. See (Docket #25-1). In addition to discussing

the inspection issues, access to cleaning supplies, and Defendant’s

accommodation of Plaintiff by allowing her to wear a skirt, the letter

explains to Plaintiff that “if [Plaintiff] would like to have every Friday night

off, [Defendant has] many accounts in the Southeastern WI area that would

be able to accommodate that schedule . . . .” (Id. at 3). The letter instructed

Plaintiff to let Defendant know if she would consider a transfer. (Id.)

Plaintiff does not dispute that she received this letter or that she refused to

sign it. However, Plaintiff repeatedly alleges that Defendant only offered

her accommodations that either offered fewer work hours or less pay.

       Plaintiff made no additional reports of harassment or discrimination

to Defendant in the months that followed, however, she did file claims with

the Equal Employment Opportunity Commission (“EEOC”). Ultimately,

the EEOC was unable to conclude that Title VII violations had occurred and

issued Plaintiff two “Right to Sue” letters. (Docket #19-3). On or about

December 6, 2018, Plaintiff called Olsen and informed her she was resigning

to take another job. Plaintiff indicted that she would work until January 25,

2019, although she eventually changed her last workday to January 23.




                          Page 14 of 21
Case 2:19-cv-00801-JPS Filed 09/23/20 Page 14 of 21 Document 41
       3.3     Analysis

               3.3.1   Plaintiff’s Waiver of Certain Claims

       Plaintiff alleged that Defendant violated Title VII by subjecting her

to discrimination because of her race and religion, as well as retaliating

against her and subjecting her to a hostile work environment. See (Docket

#13). In Defendant’s brief in support of its motion for summary judgment,

Defendant argues that Plaintiff fails to establish the four elements of a

hostile work environment claim.5 (Docket #22 at 23–25). Notably, Plaintiff

does not respond to Defendant’s refutation of this claim, let alone use the

words “hostile work environment.” See, generally, (Docket #31). Plaintiff’s

brief also omits all references to Plaintiff’s racial discrimination complaint,

addressing only Plaintiff’s allegations of religious discrimination. See,

generally, (id.). Thus, the Court finds that Plaintiff has waived, and

Defendant is entitled to summary judgment as to, her hostile work

environment and racial discrimination claims. Toney v. Rosewood Care Ctr.,

Inc., No. 98 C 693, 2001 WL 1105127, at *5 (N.D. Ill. Sept. 20, 2001) (holding

that the plaintiffs waived, and that the defendants were entitled to

summary judgment as to, a claim because the plaintiffs “offered no

response” to the defendants’ argument and, therefore, it was “difficult if

not impossible for the Court to find that a reasonable trier of fact could rule

in [the plaintiffs’] favor.”).




       5 “[T]o avoid summary judgment on a hostile work environment claim, a
plaintiff must establish four elements: (1) the work environment must have been
both subjectively and objectively offensive; (2) [the plaintiff’s protected status]
must have been the cause of the harassment; (3) the conduct must have been severe
or pervasive; and (4) there must be a basis for employer liability.” Orton-Bell v.
Indiana, 759 F.3d 768, 773 (7th Cir. 2014).


                           Page 15 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 15 of 21 Document 41
       Plaintiff’s retaliation claim meets a similar fate. Again, Defendant’s

brief provides an overview of retaliation claims under Title VII. Title VII

prohibits employers from discriminating against an employee “because he

has opposed any [unlawful employment] practice . . . or because he has

made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding or hearing . . . .” 42 U.S.C. § 2000e-3(a). The

adaptation of the McDonnell Douglas framework for retaliation claims

requires the plaintiff to show “that (1) after lodging a complaint about

discrimination, (2) only [she], and not any otherwise similarly situated

employee who did not complain, was (3) subjected to an adverse

employment action even though (4) [she] was performing [her] job in a

satisfactory manner.” Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 897 (7th

Cir. 2003) (internal quotations and citation omitted).

       Although Plaintiff alleges that she can establish a prima facie case for

retaliation, her response brief is void of any mention or reference to her

suffering an adverse action after she complained about a discriminatory

practice or that she suffered retaliation after complaining of discrimination

to Defendant. See, generally, (Docket #31). The only “adverse action”

Plaintiff refers to in her response is Defendant’s failure to provide her with

a reasonable accommodation after she requested to have her Sabbath off. (Id.

at 4, 9). To be clear, that is a complaint of discrimination, not retaliation.

Because Plaintiff does not address her retaliation claim against Defendant

in her response brief, the Court concludes that she has waived the same.

       3.3.2   Religious Discrimination

       In her response brief, Plaintiff only properly addresses Defendant’s

arguments regarding her religious discrimination claim. Pursuant to Title

VII, it is unlawful for an employer to “discriminate against any individual


                          Page 16 of 21
Case 2:19-cv-00801-JPS Filed 09/23/20 Page 16 of 21 Document 41
with respect to [her] compensation, terms, conditions, or privileges of

employment, because of such individual’s . . . religion . . . .” 42 U.S.C. §

2000e-2(a)(1). When evaluating Title VII discrimination claims, “the legal

standard . . . is simply whether the evidence would permit a reasonable

factfinder to conclude that the plaintiff’s. . . religion . . . or other proscribed

factor caused the . . . adverse employment action.” Ortiz v. Werner Enters.,

Inc., 834 F.3d 760, 765 (7th Cir. 2016). Although Ortiz eschews the distinction

between “direct” and “indirect” evidence, the Court can still rely on the

framework outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), to “cull[] the relevant evidence needed to demonstrate whether a

reasonable factfinder could conclude that an employer engaged in an

adverse employment action” based on a plaintiff’s protected status or

characteristic. Johnson v. Advocate Health & Hosp. Corp., 892 F.3d 887, 894 (7th

Cir. 2018). Under McDonnell Douglas, Plaintiff has the initial burden of

establishing that (1) she is a member of a protected class; (2) she performed

reasonably on the job in accordance with Defendant’s legitimate

expectations; (3) despite her reasonable performance, she was subjected to

an adverse employment action; and (4) similarly situated employees

outside of her protected class were treated more favorably by Defendant.

David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 225 (7th Cir.

2017). If Plaintiff satisfies this burden, then Defendant “must articulate a

legitimate, nondiscriminatory reason for the adverse employment action, at

which point the burden shifts back to the plaintiff to submit evidence that

the employer’s explanation is pre-textual.” Id.

       Plaintiff is clearly a member of a protected class with regard to both

her religion and her race. Further, Defendant does not argue that Plaintiff

did not perform reasonably at her job. The parties dispute whether


                           Page 17 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 17 of 21 Document 41
Defendant subjected Plaintiff to an adverse employment action6 and

whether there were similarly situated employees who were treated more

favorably by Defendant. Because Plaintiff has failed to proffer evidence of

a similarly situated employee who was outside of Plaintiff’s protected class

and who was also treated more favorably than Plaintiff, she has clearly not

met her burden and ultimately has not made out a prima facie case for

religious discrimination.

       “To meet her burden of demonstrating that another employee is

‘similarly situated,’ a plaintiff must show that there is someone who is

directly comparable to her in all material respects.” Patterson v. Avery

Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002). “The other employees need

not be identical to the plaintiff, but there must be a substantial similarity so

as to create the inference that discriminatory intent could be the reason for

differing treatment.” Mendoza v. Chi. Park Dist., No. 00 C 2825, 2002 WL

31155078, at *7 (N.D. Ill. Sept. 26, 2002); see also Zayas v. Rockford Mem’l Hosp.,

740 F.3d 1154, 1158 (7th Cir. 2014) (“[A] plaintiff still needs to show that a


       6  In her response, Plaintiff claims she suffered an adverse employment
action when she was allegedly offered a position with fewer hours and less pay
than her current position as an accommodation. Under Title VII, an employer is
required “to make reasonable efforts to accommodate the religious practices of
employees unless doing so would cause the employer undue hardship.” Porter v.
City of Chi., 700 F.3d 944, 951 (7th Cir. 2012). It is undisputed that Defendant offered
Plaintiff the opportunity to transfer to a different location; however, the parties
dispute whether these offers were comparable to Plaintiff’s current position. “[I]n
some circumstances, an employer’s offering a different position with lower
pay . . . might not be a reasonable accommodation.” EEOC v. Walmart Stores East
LP, 18-cv-804-bbc, 2020 WL 247462, at *6 (W.D. Wis. Jan. 16, 2020), appeal docketed,
No. 20-1419 (7th Cir. Mar. 16, 2020) (string citation omitted). Because, as discussed
herein, Plaintiff cannot meet her burden with regard to the fourth prong of her
discrimination claim, the Court does not evaluate (1) whether Defendant offered
only less lucrative transfer opportunities and, if so, (2) whether such offers were a
reasonable accommodation.


                           Page 18 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 18 of 21 Document 41
comparator employee was treated more favorably by the same

decisionmaker even though they were both subject to the same standards

of conduct and engaged in similar, but not necessarily identical, conduct.”)

(internal quotations and citation omitted). “Whether a comparator is

similarly situated is typically a question for the fact finder, unless, of course,

the plaintiff has no evidence from which a reasonable fact finder could

conclude that the plaintiff has met [her] burden on this issue.” Johnson, 892

F.3d at 895.

       Plaintiff, through her affidavit, offers only the following regarding

the existence of a substantially similar employee: “Another Eagle employee,

a Christian by the name of margarita mercado [sic] was granted a similar

accommodation for Sundays so she could practice her Sabbath, however

my accommodation for Sabbath was denied by Eagle.” See (Docket #32 at

¶14). Plaintiff also told Krause that Plaintiff received a note from a former

employee at the Alverno location (who was later determined to be

Mercado) stating that Gottheardt-Muench had given Mercado permission

to wear skirts at work. See (Docket #33 at ¶27). As evidence, these

statements by Plaintiff are woefully insufficient at this summary judgment

stage to raise a genuine dispute of material fact. The Seventh Circuit “has

consistently held that summary judgment is not a dress rehearsal or

practice run; it is the put up or shut up moment in a lawsuit, when a party

must show what evidence it has that would convince a trier of fact to accept

its version of the events.” H–D U.S.A., LLC, 311 F. Supp. 3d at 1025 (internal

quotations and citation omitted). Plaintiff is unable to manufacture a

genuine dispute of material fact with her unsubstantiated and

uncorroborated statements regarding Mercado.




                          Page 19 of 21
Case 2:19-cv-00801-JPS Filed 09/23/20 Page 19 of 21 Document 41
       Even if the Court considered Plaintiff’s affidavit or her statement to

Krause, Plaintiff does not establish Mercado as a similarly situated

comparator. While Mercado allegedly worked at the Alverno location,

Plaintiff proffers no evidence as to what Mercado’s position was, whether

she worked at the Center or somewhere else within the college, what shift

she worked, who her supervisor was, etc. Similarly, Plaintiff does not

inform the Court who gave Mercado permission to allegedly have Sundays

off in order to observe her Sabbath. Based on this lack of evidence of persons

materially similarly situated to Plaintiff, Plaintiff fails to meet her burden

and Defendant is entitled to summary judgment on the one claim that

Plaintiff bothered to address.

4.     CONCLUSION

       Based on the foregoing, the Court will deny Plaintiff’s motion to

amend her complaint, (Docket #18). The Court will also grant Defendant’s

motion for summary judgment, (Docket #21). Because the Court will adopt

the parties’ stipulation dismissing Plaintiff’s constructive discharge claim

with prejudice, (Docket #15), the Court dismisses Plaintiff’s remaining

claims and ultimately dismisses this case with prejudice.

       Accordingly,

       IT IS ORDERED that the parties’ stipulation to dismiss, with

prejudice, Plaintiff’s constructive discharge claim against Defendant

(Docket #15) be and the same is hereby ADOPTED; Plaintiff’s termination-

based Title VII claim be and the same is hereby DISMISSED with

prejudice;

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to

amend her complaint (Docket #18) be and the same is hereby DENIED;




                           Page 20 of 21
 Case 2:19-cv-00801-JPS Filed 09/23/20 Page 20 of 21 Document 41
      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (Docket #21) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 23rd day of September, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                          Page 21 of 21
Case 2:19-cv-00801-JPS Filed 09/23/20 Page 21 of 21 Document 41
